DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 32-35, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffen (USPN 89742317) in view of Erickson et al. (USPN 6210290).
Regarding claim 21, Griffen discloses a club head having body and a shim 60. The body has a heel portion 16, toe portion 18, top-line portion 12, a rear portion 45, a face portion 30, a sole portion 14, a sole bar 45, and a cavity 40. The sole bar defines a rearward portion of the sole portion and the cavity is defined by a region of the body rearward of the face portion, forward of the rear portion, above the sole portion, and below the top-line portion. A lower undercut region is defined within the cavity rearward of the face portion, forward of the sole bar, and above the sole portion wherein a lower ledge extends above the sole bar to further define the lower undercut region. An upper undercut region is defined within the cavity rear of the face portion, forward of an upper ledge and below the top-line portion wherein the upper ledge extends below the top-line portion. The shim is received at least in part by the upper ledge and lower ledge and closes an opening in the cavity to enclose an internal cavity volume. Having the body being unitarily casted into one piece would be product by process and based on the structure shown by Griffen is met. Griffen does not disclose the volume of the internal cavity. Erickson et al. discloses a club head having an internal cavity wherein the volume of the internal cavity is 5 to 25cm? (See Column 4, lines 41 through 63). Erickson notes that the volume improves the center of gravity, feel, and flexibility of the club head. One having ordinary skill in the art would have found it obvious to have an internal cavity with the volume noted above, as taught by Erickson et al., in order to improve the center of gravity, feel, and flexibility of the club head.
Regarding claim 22, Griffen discloses the shim being separately formed from and affixed to the body (See Figure 6).
Regarding claim 23, Griffen discloses the shim bonded to an exterior surface of the body (See Figure 6).
Regarding claim 24, Griffen discloses the shim providing additional support to the top-line portion (See Figure 6).
Regarding claim 32, Griffen shows the opening of the cavity having an area projected onto the face being more than half, moreso more than 75% of the area of the shim as projected onto the face portion (See Figures 6 and 7). The ledges reduce the opening such that 100% of the cavity cannot be projected.
Regarding claim 33, see the above regarding claim 32.
Regarding claim 34, see the above regarding claim 32.
Regarding claim 35, see the above regarding claim 32.
Regarding claim 37, see the above regarding claim 32.
Regarding claim 38, see the above regarding claim 32.
Regarding claim 39, see the above regarding claim 32.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim s 21-39 and 53 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-39 and 53 of copending Application No. 17/132520 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711